                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                  ALEXANDRIA DIVISION

EVAN AMBER OVERTON AND JOHN                      )
KEENAN OVERTON, CO-                              )
ADMINISTRATORS FOR THE ESTATE                    )
OF EZRA MICAHEL OVERTON,                         )
DECEASED,                                        )
                                                 )   CIVIL ACTION FILE NO.
           Plaintiffs,                           )
                                                 )   1:19-cv-751
v.                                               )
                                                 )
FISHER-PRICE, INC.;                              )
                                                 )
AND                                              )
                                                 )
MATTEL, INC.                                     )
                                                 )
           Defendants.                           )
                                                 )

       PLAINTIFFS’ AMENDED RULE 26(a)(3) PRETRIAL DISCLOSURES, LIST OF
                      WITNESSES AND LIST OF EXHIBITS


           Plaintiffs Evan Amber Overton and John Keenan Overton, Co-Administrators for the

Estate of Ezra Overton, Deceased, submit the following:

(i).       Witnesses not previously provided in initial and expert designations:

Witness

              Evan Overton                                                  Expect to present
       1      John Keenan Overton
              2121 North Westmoreland Street
              Arlington, VA 22213
              Leah Dowdell                                                  Expect to present.
       2      2121 North Westmoreland Street
              Arlington, VA 22213

              Fred Dowdell                                                  Expect to present
       3      2121 North Westmoreland Street
              Arlington, VA 22213

                                            Page 1 of 14
    Gary Deegear                                                 May call if the
4                                                                need arises
    Joel A. Taft                                                 Expect to present
5   Fisher-Price, Inc.
    Roy Benaroch, M.D.- lay testimony re: notice of defect       Expect to present
6
    Experts designated by plaintiffs pursuant to Rule 26(a)(2)   Expect to present
7
    Witnesses regarding other incidents:                         May offer
8    a. Brittany Ledford
     b. Katherine Albers
         4979 Karen Ray Drive
         Antioch, TN 37013
     c. Sarah Salustro
         6806 Treebine Avenue
         Citrus Heights, CA 95621
     d. Kristin Contino
         117 Crossfield Rd.
         King of Prussia, PA 19406
      e. Amanda Lozzio
          744 Oak Street
          Lima, OH 45804
     f. Lisa Fasano
         340 Elmeer Ave.
         Metaire, LA 70005
     g. Emily McDonald
         30340 Avenida Palmera
         Homeland, CA 92548
     h. Cassie Alford
         109 Maple Ave. E
         Satsuma, AL 36572
     i. Fatima Beig
         2295 E. 29th Street
         Brooklyn, NY 11229
     j. Sherry Vasquez
         PO Box 2983
         Twin Falls, ID 83303
     k. Kristen Cary
         4023 Green Gables Dr.
         Ridgely, WVA 26753
     l. Jennifer Bland

                                    Page 2 of 14
         849 Cathedral Dr.
         Virginia Beach, VA 23455
      m. Jennie Ready
          3446 Westham Ln.
          Toano, VA 23168
      n. Kristen Boivin
          31 Locust Street
          Winthrop, MA 02152
      o. Renee Sharp
          355 College Street, Apt. 1B
          Dayton, VA 22821
      p. Heidi Whitacre
          123 Brookland Court
          Winchester, VA 22602
      q. Kiara Mero
          1032 State Fair Blvd.
           Syracuse, NY 13209
      r. Megan Rapp
          61920 Scott Street
          South Bend, IN 46614
      s. Sara Itzkowitz
          1213 E. 13th Street
          Brooklyn, NY 11230
       t. Lela Graf
          6372 B Nueku Street
          Kailua, HI 96734
      u. Courtney Lewis
          310 N. 7th Street
          Indiana, PA 15701
      v. Nicole Egan
          15 Crown Rd.
          Wappingers Falls, NY 12590
      w. Karen Loggia
          3509 W. 101st Street
          Leawood, KS 66206
      x. Dawn Collins
          769 North Centre Street
          Pottsville, PA 17901
      y. Ram Vempati
          1063 Morris Ave., Blg. 19, Apt. 106
          Sunnyville, CA 94089
      z. Annie Thrush
          718 North Court Ave.
          Alma, MI 48801
    Fisher-Price, Inc.                            May call if the
9   Mattel, Inc.                                  need arises

                                   Page 3 of 14
   10     Vivian Becker                                                     May call if the
                                                                            need arises
   11     Nola Overton                                                      May call if the
                                                                            need arises
   12     Michael Overton                                                   May call if the
          Tonya Overton                                                     need arises
   13     Michelle Schepis, Office of the Chief Medical Examiner,           May call if the
          Northern District                                                 need arises
   14     Laura Hackfield                                                   May call if the
          8246 The Midway                                                   need arises
          Annandale, VA 22003
   15     Jocelyn Posthumus, M.D. Office of the Chief Medical               May call if the
          Examiner, Northern Region                                         need arises
   16     Jenny Zygota




(ii).   Designation of witnesses Plaintiffs expect to present by deposition

          Fisher-Price, Inc.            To be taken stenographically on January 22-24,
    1     Mattel, Inc.                  2020.

    2     Catherine Pilarz              To be taken stenographically on January 22-24,
          Fisher-Price, Inc.            2020.
    3     Michael Steinwachs            To be taken stenographically on January 22-24,
          Fisher-Price, Inc.            2020.
    4     Linda Chapman                 To be taken stenographically on January 22-24,
          Fisher-Price, Inc.            2020.
    5     Inez M. Tenenbaum
    6     Ronda Strauss

(iii). Identification of each document or other exhibit [Note: all documents identified by
Bates Number includes the unredacted version produced pursuant to Court Order]

    1     The Rock ‘n Play Sleeper in which baby Overton died                 Expect to offer
    2     Warning Label from the Sleeper                                      Expect to offer
          All alternative Warning Labels created by Defendants, including     May offer if need
    3     all warning labels for all model Rock ‘n Plays and for all          arises
          countries, including but not limited to: OV000438-448,
          OV000475-489, 1020, 1021, 2034-2041

                                         Page 4 of 14
    Photographs and videos of baby Overton produced in discovery,         Expect to offer
4   including the last photograph taken of him alive (See Exhibit 11 to
    Evan and Keenan Overton depositions) and the following:
    IMG_1257
    IMG_3081
    IMG_3104
    IMG_3180
    IMG_3268
    IMG_3292
    IMG_3313
    IMG_3411
    IMG_3440
    IMG_3455
    IMG_3459
    IMG_3597
    IMG_3621
    IMG_3716
    IMG_3733
    IMG_3740
    IMG_3742
    IMG_3745
    IMG_3771
    IMG_3795
    IMG_3796

5   Photographs of the subject sleeper                                    Expect to offer
6   Prototype BGB20 Rock ‘n Play Sleeper                                  Expect to offer
7   Photograph of subject Sleeper next to prototype Sleeper               Expect to offer
8   Videos and photographs of babies standing in RNP Sleeper              Expect to offer
    while restrained and unrestrained:
    FPI_002209 in Goodwin
    videos produced by Defendants in response to December 13,
    2020 Order granting Motion to Compel, including OV375-399,
    569-575, 1002-1019, 2056-2081, 2216-2488, 25493-494, 2550-
    26434, 3055-3087, 3248-3265, 7571-7644, 12633-13623,
    26841-27852, and 27855-28073.
9   Unredacted survey responses produced by Defendants:                   Expect to offer
    OV000675-680
    OV000681-686
    OV000687-692
    OV000699-704
    OV000705-710
    OV000711-716
    OV000717-722
    OV000723-728
    OV000729-734
    OV000735-740

                                      Page 5 of 14
     OV000741-746
     OV000747-752
     OV000765-770
     OV000771-778
     OV000779-784
     OV000791-796
     OV000797-804
     OV000805-811
     OV000824-839
     OV000866-871
     OV000902-908
     OV000915-920
     OV000921-926
     OV000927-932
     OV000933-938
     OV000951-956
     OV000957-962
     OV000963-968
     OV000969-974
     OV000975-980
     OV0002089-2148
     OV0003365-3500
     OV0003376-3378
     OV0003379-3384
     OV0003385-3390
     OV0003391-3396
     OV0003409-3414
     OV0003415-3420
     OV0003421-3426
     OV0003427-3432
     OV0003433-3438

10   All emails referencing meetings and communications with and       Expect to offer
     by Gary Deegear, M.D. during the product concept through
     development stage, including FPI_000243-245, FPI_000555-
     557 and 559-560, FPI_000565-566, and FPI_000568,
     OV000243-245, OV000555-568, 3038, 3042
11   Communications by and between Roy Benaroch and defendants         Expect to offer
     or concerning Roy Benaroch, including: OV000540, 569, 642-
     644, 2895, 3055, 3266-3272.
12   All Hazard Analysis and Safety Audit Reports related to the       Expect to offer
     RNP, including – OV000551-552, 576, 577-583, 584-586, 587-
     589, 590-594, 596, 3034-3035, 3122-3142.
13   The following documents produced by defendants showing            Expect to offer
     notice of infant fatal or near suffocation/ asphyxiation and of
     infant pushing up with feet, getting out of position or

                                    Page 6 of 14
falling/climbing out of a RNP Sleeper while restrained and a
summary thereof:
OV00012700-701
OV0002209
OV00024705-707
OV00024705-24809
OV00026841-866
OV00026885-902
OV00026903-907
OV00027066-116
OV00027541-546
OV00027802-803
OV00027819-820
OV00027826-827
OV00027830-831
OV00027835-836
OV00027843-844
OV00027849-850
OV00027851
OV00027852
OV00027857-859
OV00027861-863
OV00027864-865
OV00027869
OV00027878-880
OV00027888
OV00027893-894
OV00027909-914
OV00027916-918
OV00027931-933
OV00027948-949
OV00027966-967
OV00027970-991
OV00027972-975
OV00027976-977
OV00027983-984
OV00027993
OV00027994-996
OV0002802-804
OV00028013-015
OV00028019-020
OV00028021-022
OV00028023-024
OV00028036-037
OV00028042-044
OV00028049-051

                               Page 7 of 14
     OV00028054-055
     OV00028056-057
     OV00028058-059
     OV00028061-063
     OV00028064-065
     OV00028066-068
     OV00028072-073

14   Quality and Safety Operating Procedure for RNP Sleeper:            Expect to offer
     OV0003143-3152
15   Products Requirements document for RNP Sleeper:                    Expect to offer
     OV0003153-3187
16   Patent Applications for Rock ‘n Play Sleeper, including:           Expect to offer
     FPI_000041-70, OV0003088 et seq.
17   Communications by and between or concerning defendants and         Expect to offer
     Royal College of Midwives, including – OV000657-660, 3361-
     3364
18   Communications by and between or concerning defendants and         Expect to offer
     Health Canada, including:
      OV0001022-1040, 2613-2653, 2654-2659, 3320-3322, 3323-
     3327, 3328-3330, 3331-3334, 3335-3338, 3342-3343, and
     12566-12568
19   Communications by and between or concerning defendants and         Expect to offer
     Queensland, Australia: OV0003339-3341, 3344-3349, 3350-
     3356, and 3357-3360
20   Documents regarding and concerning on-site testing with babies     Expect to offer
     in a RNP sleeper identified by Defendants in Response to RFPD
     Nos. 15, 18, 19, 27 and 35.
21   Documents regarding and concerning in-home pilot testing with      Expect to offer
     babies in a RNP sleeper identified by Defendants in Response to
     RFPD Nos. 15, 18, 19, 27 and 35 and OV000-3365-3449
22   Documents regarding and concerning Defendants’ research of         Expect to offer
     infant rollover, infant positioning, infant fit and more as
     referenced in Defendants’ Answer to Interrogatory No. 5 and as
     identified in Bates # ranges above.
23   All communications by and between Defendants and the               Expect to offer
     Consumer Products Safety Commission regarding and
     concerning the Rock ‘n Play Sleeper, including but not limited
     to: OV0001041-1044, 19576-19583
24   RNP Sleeper Brochures, including but not limited to:               Expect to offer
     OV0001890-1913, 1922-1933,
25    All documents regarding and concerning Defendants’ attempts       May offer if need
     to influence standards pertaining to the RNP Sleeper, including:   arises
     OV0005227- 5320, 5327-5333, 5370-5376, 5401-5412, 5461-
     5470 and 7645-8222
26   Snugapuppy Model: OV00012596-597                                   May offer if need

                                    Page 8 of 14
                                                                         arises
27   My Little Snagabunny Model: OV000600-601                            May offer if need
                                                                         arises
28   Safari Dreams Model: OV00012622-623                                 May offer if need
                                                                         arises
29   Sweet Surroundings Monkey Deluxe Auto Model:                        May offer if need
     OV00012626-627                                                      arises
30   RNP Sleeper packaging – indicating “designed for all-night          Expect to offer
     sleep,” “baby can sleep at a comfortable incline all night long,”
     “Extra-plush fabrics”
31   Exhibits from the Rule 30(b)(6) deposition of defendants, which     Expect to offer
     have not yet occurred.
32   Fisher-Price webpage - A Design Story – Linda Chapman               Expect to offer
33   Fisher-Price webpage – Research is at the Heart of Development      Expect to offer
34   Fisher-Price webpage - Listening to Consumers                       Expect to offer
35   Mattel OV12566 - OV12568                                            Expect to offer
36   ASTM 2194-07                                                        Expect to offer
37   Mattel OV12547- OV12554                                             Expect to offer
38   Mattel OV1547 – OV1561                                              Expect to offer
39   Safety Standards for Bassinets and Cradles: Notice of Proposed      Expect to offer
     Rule Making. Source: Regulations.gov
40   Mattel OV0002087                                                    Expect to offer
41   Fisher-Price webpage Safari Dream Rock ‘N Play                      Expect to offer
42   Mattel OV0000568                                                    Expect to offer
43   RNP Sleeper box actual sample box                                   Expect to offer
44   Article on Influence of Head-Neck Posture on Airflow and            Expect to offer
     Pulmonary Mechanics in Preterm Neonates. F. Reitere, MD,
     Soraya Abbasi, MD, and Vinod K. Bhutani, MD
45    Mattel-OV-0000041-0000070                                          May offer if need
      Mattel-OV-0000071-0000077                                          arises
      Mattel-OV-0000089-0000105
      Mattel-OV-0000115-0000180
      Mattel-OV-0000243-0000245
      Mattel-OV-0000246-0000279
      Mattel-OV-0000296-0000303
      Mattel-OV-0000336-0000338
      Mattel-OV-0000339-0000347
      Mattel-OV-0000348-0000356
      Mattel-OV-0000357-0000360
      Mattel-OV-0000362-0000368
      Mattel-OV-0000369
      Mattel-OV-0000370-0000374
      Mattel-OV-0000375
      Mattel-OV-0000377-0000399


                                     Page 9 of 14
Mattel-OV-0000427
Mattel-OV-0000429-0000437
Mattel-OV-0000438-000048
Mattel-OV-0000446
Mattel-OV-0000449-0000459
Mattel-OV-0000475-0000489
Mattel-OV-0000505-0000539
Mattel-OV-0000540
Mattel-OV-0000541-0000548
Mattel-OV-0000551-0000552
Mattel-OV-0000555-0000566
Mattel-OV-0000569
Mattel-OV-0000587-0000589
Mattel-OV-0000577-0000583
Mattel-OV-0000592-0000594
Mattel-OV-0000595-0000596
Mattel-OV-0000645-0000656
Mattel-OV-0000657-0000660
Mattel-OV-0000663-0000980
Mattel-OV-0000981-0000982
Mattel-OV- 0001020-0001022
Mattel-OV-0001023-0001038
Mattel-OV-0001039-0001040
Mattel-OV-0001041-0001042
Mattel-OV-0001044-0001051
Mattel-OV-0001511-0001526
Mattel-OV-0001543-0001545
Mattel-OV-0001546-0001561
Mattel-OV-0001890-0001905
Mattel-OV-0002034-0002041
Mattel-OV-0002048-0002055
Mattel-OV-0002481-0002482
Mattel-OV-0002509-0002547
Mattel-OV-0002729-0002743
Mattel-OV-0002744-0002758
Mattel-OV-0002550-0002604
Mattel-OV-0002608-0002609
Mattel-OV-0002635-0002653
Mattel-OV-0002654-0002659
Mattel-OV-0002696-0002903
Mattel-OV-0002703-0002713
Mattel-OV-0002744-0002758
Mattel-OV-0002816-0002833
Mattel-OV-0002905-0002970

                         Page 10 of 14
Mattel-OV-0002971-0002976
Mattel-OV-0002729-0002743
Mattel-OV-0002744-0002758
Mattel-OV-0003033
Mattel-OV-0003034-0003035
Mattel-OV-0002823-0002833
Mattel-OV-0003058-0003059
Mattel-OV-0003141-0003142
Mattel-OV-0003153-0003187
Mattel-OV-0003188-0003203
Mattel-OV-0003244-0003247
Mattel-OV-0003342-0003343
Mattel-OV-0003361-0003364
Mattel-OV-0003361-0003364
Mattel-OV-0003365-0003449
Mattel-OV-0005531-0005547
Mattel-OV-0005579-0005595
Mattel-OV-0005709-0005725
Mattel-OV-0005738 -0005742
Mattel-OV-0005792-0005808
Mattel-OV-0005883-0005899
Mattel-OV-0005908-0005924
Mattel-OV-0005927-0005942
Mattel-OV-0005944-0005960
Mattel-OV-0005963-0005979
Mattel-OV-0005980-0005989
Mattel-OV-0005992-0005994
Mattel-OV-0006015-0006023
Mattel-OV-0006046-0006061
Mattel-OV-0006068-0006083
Mattel-OV-0006089-0006091
Mattel-OV-0006099-0006114
Mattel-OV-0006115-0006116
Mattel-OV-0006121-0006122
Mattel-OV-0006126-0006127
Mattel-OV-0006128-0006130
Mattel-OV-0006131-0006132
Mattel-OV-0006133
Mattel-OV-0006139-0006152
Mattel-OV-0006155
Mattel-OV-0006163-0006165
Mattel-OV-0006168-0006080
Mattel-OV-0006182-0006183
Mattel-OV-0006186-0006197
Mattel-OV-0006198-0006200
Mattel-OV-0006215-0006225

                         Page 11 of 14
Mattel-OV-0006232-0006233
Mattel-OV-0006234
Mattel-OV-0006235-0006236
Mattel-OV-0006238-0006245
Mattel-OV-0006250-0006251
Mattel-OV-0006252-0006255
Mattel-OV-0006265-0006266
Mattel-OV-0006267-0006268
Mattel-OV-0006269-0006271
Mattel-OV-0006275-0006313
Mattel-OV-0006314-0006316
Mattel-OV-0006317-0006318
Mattel-OV-0006319-0006323
Mattel-OV-0006364-0006379
Mattel-OV-0006380-0006395
Mattel-OV-0006396-0006411
Mattel-OV-0006504-0006515
Mattel-OV-0007280-0007295
Mattel-OV-0007312-0007319
Mattel-OV-0007320-0007329
Mattel-OV-0007330-0007335
Mattel-OV-0007336-0007341
Mattel-OV-0007352-0007358
Mattel-OV-0007357-0007358
Mattel-OV-0007361
Mattel-OV-0007374-0007375
Mattel-OV-0007376-00007379
Mattel-OV-0007380
Mattel-OV-0007382-0007384
Mattel-OV-0007413
Mattel-OV-0007414
Mattel-OV-0007416
Mattel-OV-0007418-0007421
Mattel-OV-0007437
Mattel-OV-0007448
Mattel-OV-0007479
Mattel-OV-0007481-0007489
Mattel-OV-7499
Mattel-OV-0007537
Mattel-OV-0007542
Mattel-OV-0007570
Mattel-OV-0012900-0012960
Mattel-OV-0013013-0013030
Mattel-OV-0013031-0013058
Mattel-OV-0013063-00013069
Mattel-OV-0013090-0013166

                         Page 12 of 14
Mattel-OV-0013568-0013589
Mattel-OV-0028087
Mattel-OV-0028088
Mattel-OV-0028089
Mattel-OV-0028099
Mattel-OV-0028100
Mattel-OV-0028110
Mattel-OV-0028113-0028115
Mattel-OV-0028121
Mattel-OV-0028125
Mattel-OV-0028129
Mattel-OV-0028136
Mattel-OV-0028139
Mattel-OV-0028148
Mattel-OV-0028152
Mattel-OV-0008271


                              Respectfully submitted,

                              /s/ Michael G. Phelan
                              Michael G. Phelan, Esq. (VSB No. 29725)
                              Jonathan M. Petty, Esq. (VSB No. 43100)
                              Brielle M. Hunt, Esq. (VSB No. 87652)
                              PHELAN PETTY, PLC.
                              6641 West Broad Street, Ste. 406
                              Richmond, VA 23230
                              804-980-7100 – Telephone
                              804-767-4601 – Facsimile
                              mphelan@phelanpetty.com
                              jpetty@phelanpetty.com
                              bhunt@phelanpetty.com

                              Jan V. Hinson, Esq. (SC Bar No. 101498,
                                                   (GA Bar No. 356817)
                              LAW OFFICES OF JAN V. HINSON, P.C.
                              330 East Coffee Street
                              Greenville, SC 29601
                              864-527-5933 – SC Telephone
                              877-797-3571 – Facsimile
                              11175 Cicero Drive, Suite 100
                              Alpharetta, Georgia 30022
                              678-242-5208 – GA Telephone
                              jan@janhinsonlaw.com
                              Counsel for Plaintiffs


                            Page 13 of 14
                               CERTIFICATE OF SERVICE

        I hereby certify that on February 20, 2020, I electronically transmitted the attached
document to the Clerk’s Office using CM/ECF System for filing and distribution to the following
registered participants of the CM/ECF System:

Stephen Fowler (VSB 44071)
GREENBERG TRAURIG, LLP
2101 L Street, N.W., Suite 1000
Washington, D.C. 20037
Tel: 202-530-8587
fowlerst@gtlaw.com

Lori G. Cohen
GREENBERG TRAURIG, LLP
The Terminus
3333 Piedmont Road, N.E.
Suite 2500
Atlanta, GA 30305
Tel.: 678-553-2100
cohenl@gtlaw.com

Mary-Olga Lovett
GREENBERG TRAURIG, LLP
1000 Louisiana Street, Suite 1700
Houston, TX 77002
Tel.: 713-374-3541
lovettm@gtlaw.com

Charles B. Molster, III
Law Offices of Charles B. Molster, III
2141 Wisconsin Avenue, NW, Suite M
Washington, DC 20007
Email: cmolster@molsterlaw.com

Counsel for Defendants



                                                   /s/ Michael G. Phelan
                                                   Michael G. Phelan, Esq. (VSB No. 29725)




                                         Page 14 of 14
